BUCK, J.
This appeal is brought tq reverse a judgment of the municipal court of the city of St. Paul affirming the judgment of a justice of the peace of said city, wherein plaintiff recovered judgment against defendant for the sum of five dollars. In view of the liberality with which pleadings in justice court must be construed, and the further fact that after judgment every reasonable intendment is in favor of the regularity and validity of the proceedings, we are of the opinion that it should be held in this case that the complaint stated a cause of action, and that the evidence justified the judgment. Judgment affirmed.